Citation Nr: 1414236	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-42 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation higher than 30 percent for asthmatic bronchitis, previously evaluated as chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that, in pertinent part, denied the Veteran's increased rating claim. 
 
In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In November 2010, this request was withdrawn.  

In addition to his claims file, the Veteran also has a Virtual VA paperless claims file.  The Board has reviewed all relevant evidence. 

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required on her part.

REMAND

In a July 2012 statement, the Veteran reported worsening of his asthma disability. His most recent VA examination was in August 2009.  As such, he is entitled to a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

In his July 2012 statement, the Veteran also reported that his disability had prevented him from finding employment.  This raises the question of TDIU as part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A medical opinion and additional information from the Veteran are required.
.

1.  Obtain all records of the Veteran's VA treatment for asthma since July 20, 2012.

2.  Ask the Veteran to complete a formal application for TDIU.

3.  Schedule the Veteran for a VA respiratory examination to determine the current severity of his asthmatic bronchitis. The claims folder must be reviewed by the examiner.  All tests deemed necessary should be conducted, including a pulmonary function test. Following review of the claims file and examination of the Veteran, the examining physician must provide pulmonary function test results. The examiner must also address the following: 

(a) Whether and how often the Veteran uses oral inhalational, bronchodilator or inhalational anti-inflammatory medication therapy (i.e., on a daily basis or less).

(b) Whether and how often the Veteran requires physician care for exacerbations.

(c) Whether and how often the Veteran requires use of oral or parenteral corticosteroids or immunosuppressive medications; and if such is used, whether such medications are "high dose."

(d) Whether and how often the Veteran has asthma attacks with episodes of respiratory failure.

The examiner should also state whether the Veteran's asthma more likely, less likely or at least as likely as not (50 percent or greater probability) precludes substantially gainful employment consistent with his education and occupational experience.

The examiner should provide reasons for all opinions. If the examiner cannot respond without resorting to speculation, she/he should explain why a response would be speculative. 

3.  If there are any periods during the appeal when the Veteran was unemployed and did not meet the percentage requirements for TDIU, that issue should be referred to the Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b) (2013).  

4.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


